     Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.262 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     CENEGENICS, LLC,                                   Case No.: 20-cv-1209-WQH-WVG
12                                       Plaintiff,
                                                          ORDER
13     v.
14     COSTAGENICS, dba ANTI AGING
       CLINIC COSTA RICA, dba HGH &
15
       TESTOSTERONE TREATMENT; and
16     JOHN DOES 1-10, unidentified
       individuals and/or entities,
17
                                      Defendants.
18
19    HAYES, Judge:
20           The matters before the Court are the Motion to Substitute BestLife Holdings, Inc. as
21    Plaintiff in this Action (ECF No. 11) and the Motion for Default Judgment (ECF No. 12)
22    filed by Plaintiff Cenegenics, LLC.
23      I.   PROCEDURAL BACKGROUND
24           On June 29, 2020, Plaintiff Cenegenics, LLC (“Cenegenics”) filed a Complaint
25    against Defendants including Costagenics, d/b/a Anti Aging Clinic Costa Rica, d/b/a HGH
26    & Testosterone Treatment (“Costagenics”). (ECF No. 1). Plaintiff brings claims against
27    Defendants for trademark infringement and for unfair competition under federal and
28    California law. Costagenics is the only remaining named Defendant.

                                                      1
                                                                              20-cv-1209-WQH-WVG
     Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.263 Page 2 of 14



 1           On October 6, 2020, Plaintiff filed a Proof of Service as to Defendant Costagenics.
 2    (ECF No. 5).
 3           On December 9, 2020, Plaintiff filed a Request for Entry of Clerk Default against
 4    Defendant Costagenics. (ECF No. 9). On December 11, 2020, the Clerk of Court entered
 5    default against Costagenics. (ECF No. 10).
 6           On January 13, 2021, Plaintiff filed a Motion to Substitute BestLife Holdings, Inc.
 7    as Plaintiff in this Action (ECF No. 11). On January 18, 2021, Plaintiff filed a Motion for
 8    Default Judgment (ECF No. 12).
 9     II.   ALLEGATIONS IN THE COMPLAINT
10           Plaintiff Cenegenics is a “predominant industry leader in the field of age
11    management medicine services through the United States . . . .” (ECF No. 1 ¶ 32).
12    Cenegenics has developed a “personalized and comprehensive approach” to age
13    management. (Id.). Patients undergo an “extensive physical evaluation . . . to determine a
14    patient’s disease risk factors and an evaluation of the body chemistry and current health
15    baseline status,” from which “Cenegenics physicians [ ] develop a fully customized
16    program that fits the patient’s lifestyle.” (Id.). The Cenegenics age management process
17    “has long been regarded as the gold standard by which other processes are to be measured.”
18    (Id. ¶ 37).
19           “Since about 1997, Cenegenics has maintained online websites . . . [that] promote
20    and advertise the ‘Cenegenics’ brand of ‘Age Management’ process and techniques, and
21    provide consumers with links to obtain an initial consultation with one of Cenegenics’
22    trusted physicians to start the evaluation process.” (Id. ¶ 33).
23           Cenegenics has obtained . . . a federal trademark registration for the word
             mark “CENEGENICS” (Reg. No. 2,223,227 or the “’227 Mark”) on the
24
             Principal Register for the United States Patent and Trademark Office
25           (“USPTO”) for use with age management medicine and wellness medical
             treatment, including, but not limited to, hormone replacement therapy,
26
             nutritional supplements and exercise counseling and therapy, in International
27           Class 44 in connection with a website featuring Age Management techniques.
28

                                                     2
                                                                              20-cv-1209-WQH-WVG
     Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.264 Page 3 of 14



 1    (the “Cenegenics Mark”) (Id. ¶ 34). The Cenegenics Mark was registered on February 9,
 2    1999, and has been used by Cenegenics since December 4, 1997. Cenegenics has also
 3    obtained a federal trademark registration for its design mark.
 4           “Cenegenics has established valuable rights in its intellectual property through the
 5    continuous and systematic use of the Cenegenics Mark[ ] on its websites and through
 6    various forms of advertising.” (Id. ¶ 36). As a result of Cenegenics’ long use of the
 7    Cenegenics Mark, Cenegenics has developed substantial goodwill in its Mark, and the
 8    public has come to associate the Mark with the goods and services of Cenegenics. (Id. ¶
 9    56).
10           Defendant Costagenics is a “direct competitor[ ] in the anti-aging medicine field.”
11    (Id. ¶ 26). Costagenics advertises, promotes, and provides competing services online at
12    http://www.legalhghusa.com. Costagenics “specifically target[s] residents of San Diego,
13    CA.” (Id. ¶ 4). Costagenics markets competing services, including “anti-aging medicine”
14    and “human growth hormone (HGH),” using the Cenegenics Mark without Cenegenics’
15    authorization or consent. (Id. ¶ 58). Costagenics’ website uses the term “Cenegenics” in
16    “clickable links,” page content, and source code. (Id. ¶ 47). Costagenics uses the
17    Cenegenics Mark without an “®” or “any other indicia of Cenegenics’ federally-protected
18    trademark registration.” (Id.). Costagenics further makes false or misleading statements
19    about Cenegenics products and services.
20           Costagenics is aware of the Cenegenics Mark, as evidenced by the name
21    “Costagenics,” which is “intentionally and confusingly similar” to the name “Cenegenics.”
22    (Id. ¶ 3). Cenegenics’ use of its Cenegenics Mark significantly predates Costagenics’ use.
23           [C]ontinued use of the Costagenics Mark by [Costagenics] may result in loss
             of sales to Cenegenics, and irreparable damage to Cenegenics’s reputation and
24
             goodwill, as consumers are likely to mistakenly believe that Defendants’
25           products and services that are advertised and sold under the Costagenics Mark
             are sponsored, endorsed, or approved by Cenegenics, or are in some way
26
             affiliated, connected, or associated with Cenegenics, all to the detriment of
27           Cenegenics.
28

                                                   3
                                                                              20-cv-1209-WQH-WVG
     Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.265 Page 4 of 14



 1    (Id. ¶ 61).
 2           Cenegenics brings the following claims against Costagenics: 1) trademark
 3    infringement under the Lanham Act, 15 U.S.C. § 1114; 2) trademark infringement under
 4    California common law; 3) unfair competition under the Lanham Act, 15 U.S.C. § 1125;
 5    and 4) unfair competition under California’s Unfair Competition Law (“UCL”), Cal. Bus.
 6    & Prof. Code §§ 17200, et seq. Cenegenics seeks the following relief: 1) injunctive relief
 7    preventing Costagenics from displaying or infringing Cenegenics’ trademarks on
 8    Costagenics’ website or in any sales or marketing materials and from making misleading,
 9    disparaging, or deceptive statements about Cenegenics or its products, services, or
10    employees; 2) damages, including statutory and punitive damages; 3) a declaration “that
11    [Costagenics]’ acts of infringement were intentional, willful and that this case qualifies as
12    ‘exceptional’ within the meaning of the Lanham Act, so as to entitle Cenegenics to
13    enhanced damages, an award of attorneys’ fees, and trebled costs;” and 4) attorneys’ fees
14    and costs. (Id. at 31-32).
15 III.      SUBSTITUTION OF PLAINTIFF
16           Cenegenics moves to substitute BestLife Holdings, Inc. as Plaintiff in this case under
17    Rule 25(c) of the Federal Rules of Civil Procedure. Cenegenics asserts that on July 24,
18    2020, it assigned all of its intellectual property rights to BestLife Holdings, LLC.
19    Cenegenics asserts that on November 5, 2020, Cenegenics was voluntarily dissolved as an
20    LLC. Cenegenics asserts that BestLife Holdings, LLC, was converted to BestLife
21    Holdings, Inc., and on November 23, 2020, Cenegenics’ intellectual property rights were
22    assigned to BestLife Holdings, Inc. (“BestLife”). Cenegenics asserts that BestLife
23    continues to do business under the Cenegenics name, including operating the Cenegenics
24    website. Cenegenics asserts that Defendant Costagenics will not suffer prejudice from the
25    substitution because BestLife continues to operate as Cenegenics and maintains ownership
26    of Cenegenics’ trademarks. Cenegenics attaches BestLife’s assignment and recordation
27    documents to the Declaration of attorney Matthew M. Murphey. (See Exs. A-E to Murphey
28    Decl., ECF No. 11-3–11-7).

                                                    4
                                                                                20-cv-1209-WQH-WVG
     Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.266 Page 5 of 14



 1             Rule 25(c) of the Federal Rules of Civil Procedure provides that “[i]f an interest is
 2    transferred, the action may be continued by or against the original party unless the court,
 3    on motion, orders the transferee to be substituted in the action or joined with the original
 4    party.” Fed. R. Civ. P. 25(c). “Rule 25(c) is not designed to create new relationships among
 5    parties to a suit but is designed to allow the action to continue unabated when an interest
 6    in the lawsuit changes hands.” Educational Credit Mgmt. Corp. v. Bernal (In re Bernal),
 7    207 F.3d 595, 598 (9th Cir. 2000) (quoting Collateral Control Corp. v. Deal (In re Coving
 8    Grain Co.), 638 F.2d 1362, 2364 (5th Cir. 1981)). The court has discretion whether to grant
 9    or deny substitution. See id.
10             Having considered the Motion to Substitute BestLife Holdings, Inc. as Plaintiff in
11    this Action, the Declaration of Matthew D. Murphey, and the attached exhibits, the Court
12    concludes that substitution of BestLife as Plaintiff in this action is appropriate under Rule
13    25(c).
14 IV.         DEFAULT JUDGMENT
15             Plaintiff moves for default judgment on all claims against Defendant Costagenics.
16    Plaintiff seeks a permanent injunction, attorneys’ fees, and costs. Plaintiff contends that
17    Costagenics is unwilling to participate in this litigation, and Plaintiff has no other recourse
18    for preventing harm. Plaintiff contends that the Complaint is sufficient to state claims for
19    trademark infringement and unfair competition under federal and California law. Plaintiff
20    contends that it is not seeking damages on default judgment, so the sum of money at stake
21    is low.
22             Rule 55(a) of the Federal Rules of Civil Procedure requires that the Clerk of the
23    Court enter default “[w]hen a party against whom a judgment for affirmative relief is
24    sought has failed to plead or otherwise defend, and that failure is shown by affidavit or
25    otherwise[.]” Fed. R. Civ. P. 55(a). Rule 55(b)(2) provides that the court may grant default
26    judgment after default has been entered. See Fed. R. Civ. P. 55(b)(2). “The general rule of
27    law is that upon default the factual allegations of the complaint, except those relating to the
28    amount of damages, will be taken as true.” TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d

                                                     5
                                                                                  20-cv-1209-WQH-WVG
     Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.267 Page 6 of 14



 1    915, 917-18 (9th Cir. 1987) (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th
 2    Cir. 1977)). “Factors which may be considered by courts” in determining whether default
 3    judgment should be granted include:
 4          (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
            substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
 5
            at stake in the action[,] (5) the possibility of a dispute concerning material
 6          facts[,] (6) whether the default was due to excusable neglect, and (7) the
            strong policy underlying the Federal Rules of Civil Procedure favoring
 7
            decisions on the merits.
 8
 9    Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (citing 6 MOORE’S FEDERAL
10    PRACTICE ¶ 55-05[2], at 55-24 to 55-26).
11          In this case, the first, fourth, and sixth Eitel factors weigh in favor of default
12    judgment. The possibility of prejudice to Plaintiff is high if the Court does not enter default
13    judgment. Default judgment is likely Plaintiff’s only recourse for recovery. Plaintiff has
14    demonstrated that Costagenics was served with the Complaint. (See ECF No. 5). The Clerk
15    of the Court has entered default against Costagenics. (ECF No. 10). The possibility that
16    Costagenics’ default was due to excusable neglect is low. Plaintiff does not seek money
17    damages. Although there is a “strong policy . . . favoring decision on the merits,” Eitel, 782
18    F.2d at 1472, “the mere existence of FED. R. CIV. P. 55(b) indicates that the seventh Eitel
19    factor is not alone dispositive . . . . Defendant’s failure to answer [Plaintiff]’s Complaint
20    makes a decision on the merits impractical, if not impossible.” Phillip Morris USA, Inc. v.
21    Castworld Prods., Inc., 219 F.R.D. 494, 501 (C.D. Cal. 2003).
22          The second and third Eitel factors favor default judgment where the plaintiff “state[s]
23    a claim on which the [plaintiff] may recover . . . .” Danning v. Lavine, 572 F.2d 1386, 1388
24    (9th Cir. 1978). In the Complaint, Plaintiff brings claims against Costagenics for trademark
25    infringement under the Lanham Act and California common law and for unfair competition
26    under the Lanham Act and California’s UCL. The Lanham Act’s provision on trademark
27    infringement prohibits any person from using in commerce, without the consent of the
28    registrant, “any reproduction, counterfeit, copy, or colorable imitation of a registered mark

                                                     6
                                                                                  20-cv-1209-WQH-WVG
     Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.268 Page 7 of 14



 1    in connection with the sale, offering for sale, distribution, or advertising of any goods or
 2    services on or in connection with which such use is likely to cause confusion, or to cause
 3    mistake, or to deceive.” 15 U.S.C. § 1114(1)(a). To prevail on a claim for trademark
 4    infringement under the Lanham Act, the plaintiff “must prove: (1) that it has a protectible
 5    ownership interest in the mark; and (2) that the defendant’s use of the mark is likely to
 6    cause consumer confusion.” Rearden LLC v. Rearden Commerce, Inc., 683 F.3d 1190,
 7    1202 (9th Cir. 2012) (quoting Network Automation, Inc. v. Advanced Sys. Concepts, Inc.,
 8    638 F.3d 1137, 1144 (9th Cir. 2011)).
 9          The Lanham Act’s provision on unfair competition prohibits any person from using
10    in commerce, in connection with any goods or services,
11          any word, term, name, symbol, or device, or any combination thereof, or any
            false designation of origin, false or misleading description of fact, or false or
12
            misleading representation of fact, which—
13
            (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
14
            affiliation, connection, or association of such person with another person, or
15          as to the origin, sponsorship, or approval of his or her goods, services, or
            commercial activities by another person[.]
16
17    15 U.S.C. § 1125(a)(1). When a claim for unfair competition under the Lanham Act is
18    based on trademark infringement, the analysis is the same for both claims. See Slep-Tone
19    Entm’t Corp. v. Wired for Sound Karaoke & DJ Servs., LLC, 845 F.3d 1246, 1249 (9th Cir.
20    2017) (“Both legal theories share a common inquiry: ‘[w]hether we call the violation
21    infringement, unfair competition or false designation of origin, the test is identical—is
22    there a ‘likelihood of confusion?’” (citing New W. Corp. v. NYM Co. of Cal., 595 F.2d
23    1194, 1201 (9th Cir. 1979))). Claims for trademark infringement and unfair competition
24    under California law are “subject to the same legal standards as [ ] Lanham Act trademark
25    claim[s].” Rearden, 683 F.3d at 1221; see also Cleary v. News Corp., 30 F.3d 1255, 1262-
26    63 (9th Cir. 1994) (The Court of Appeals for the Ninth Circuit has “consistently held that
27    state common law claims of unfair competition and actions pursuant to California Business
28

                                                    7
                                                                                20-cv-1209-WQH-WVG
     Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.269 Page 8 of 14



 1    and Professions Code § 17200 are substantially congruent to claims made under the
 2    Lanham Act”).
 3             a. Protectible Ownership Interest
 4          Registration of a mark “constitutes prima facie evidence of the validity of the
 5    registered mark and of [the registrant’s] exclusive right to use the mark on the goods and
 6    services specified in the registration.” Brookfield Commc’ns., Inc. v. W. Coast Entm’t
 7    Corp., 174 F.3d 1036, 1047 (9th Cir. 1999); 15 U.S.C. § 1115(a). However, “a party
 8    pursuing a trademark claim must [also] meet a threshold ‘use in commerce’ requirement.”
 9    Rearden, 683 F.3d at 1203.
10          It is axiomatic in trademark law that the standard test of ownership is priority
            of use. To acquire ownership of a trademark it is not enough to have invented
11
            the mark first or even to have registered it first; the party claiming ownership
12          must have been the first to actually use the mark in the sale of goods or
            services.
13
14    Sengoku Works Ltd. v. RMC Int’l, Ltd., 96 F.3d 1217, 1219 (9th Cir. 1996) (citing 2 J.
15    THOMAS MCCARTHY, MCCARTHY ON TRADEMARKS & UNFAIR COMPETITION § 16.03 (3d
16    ed. 1996)).
17          In the Complaint, Plaintiff alleges that it
18          obtained . . . a federal trademark registration for the word mark
            “CENEGENICS” (Reg. No. 2,223,227 or the “’227 Mark”) on the Principal
19
            Register for the United States Patent and Trademark Office (“USPTO”) for
20          use with age management medicine and wellness medical treatment,
            including, but not limited to, hormone replacement therapy, nutritional
21
            supplements and exercise counseling and therapy, in International Class 44 in
22          connection with a website featuring Age Management techniques.
23
      (ECF No. 1 ¶ 34). Plaintiff alleges that the Cenegenics Mark was registered on February 9,
24
      1999. A copy of the registration is attached to the Complaint. (See Ex. A to Compl., ECF
25
      No. 1-2). Plaintiff alleges that Cenegenics has used the Mark since December 4, 1997, in
26
      advertising age management products and services on the Cenegenics website, including
27
      hormone replacement therapy, nutritional supplements, and exercise counseling and
28

                                                    8
                                                                                20-cv-1209-WQH-WVG
     Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.270 Page 9 of 14



 1    therapy. Plaintiff alleges that “upon information and belief, [Cenegenics’ use of the Mark]
 2    significantly predate[s] Costagenics’s use” (Id. ¶ 59). Plaintiff’s factual allegations, taken
 3    as true, support an inference that Plaintiff “has a protectible ownership interest” in the
 4    Cenegenics Mark. Rearden, 683 F.3d at 1202 (quoting Network Automation, 638 F.3d at
 5    1144).
 6              b. Likelihood of Confusion
 7          “The test for likelihood of confusion is whether a ‘reasonably prudent consumer’ in
 8    the marketplace is likely to be confused as to the origin of the good or service bearing one
 9    of the marks.” Dreamwerks Prod. Grp. v. SKG Studio, 142 F.3d 1127, 1129 (9th Cir. 1998).
10    There are eight factors courts may consider in assessing the likelihood of confusion:
11          (1) strength of the allegedly infringed mark; (2) proximity or relatedness of
            the goods; (3) similarity of the sight, sound, and meaning of the marks; (4)
12
            evidence of actual confusion; (5) degree to which the marketing channels
13          converge; (6) type of the goods and degree of care consumers are likely to
            exercise in purchasing them; (7) intent of the defendant in selecting the
14
            allegedly infringing mark; and (8) likelihood that the parties will expand their
15          product lines.
16
      E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1290 (9th Cir. 1992) (quoting
17
      AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979)).
18
            “The use of a competitor’s trademark for purposes of comparative advertising is not
19
      trademark infringement ‘so long as it does not contain misrepresentations or create a
20
      reasonable likelihood that purchasers will be confused as to the source, identity, or
21
      sponsorship of the advertiser’s product.’” SSP Agric. Equip., Inc. v. Orchard-Rite Ltd., 592
22
      F.2d 1096, 1103 (9th Cir. 1979) (quoting Smith v. Chanel, Inc., 402 F.2d 562, 563 (9th Cir.
23
      1968)). The mere fact that a defendant uses comparative advertising does not immunize it
24
      against claims of infringement where “the use of the trademark serves to mislead
25
      consumers rather than truthfully inform them of their choice of products.” Network
26
      Automation, Inc. v. Advanced Sys. Concepts, 638 F.3d 1137, 1153 (9th Cir. 2011). “The
27
28

                                                    9
                                                                                 20-cv-1209-WQH-WVG
 Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.271 Page 10 of 14



 1   labeling and appearance of the advertisements as they appear on the results page includes
 2   more than the text of the advertisement, and must be considered as a whole.” Id. at 1154.
 3         In the Complaint, Plaintiff alleges that Cenegenics is a “predominant industry leader
 4   in the field of age management medicine services through the United States . . . .” (ECF
 5   No. 1 ¶ 32). Plaintiff alleges that Cenegenics’ age management process “has long been
 6   regarded as the gold standard by which other processes are to be measured.” (Id. ¶ 37).
 7   Plaintiff alleges that since 1997, Cenegenics has featured the Cenegenics Mark
 8   prominently throughout the Cenegenics website, including advertising hormone
 9   replacement therapy, nutritional supplements, and exercise counseling and therapy.
10   Plaintiff alleges that as a result of Cenegenics’ long use of the Cenegenics Mark,
11   Cenegenics “has developed substantial goodwill in [its] marks, and the public has come to
12   associate the Cenegenics Marks with the goods and services of Cenegenics.” (Id. ¶ 56).
13         Plaintiff alleges that Defendant Costagenics is a “direct competitor[ ] in the anti-
14   aging medicine field.” (Id. ¶ 26). Plaintiff alleges that Costagenics markets its competing
15   services and products, including “anti-aging medicine” and “human growth hormone
16   (HGH),” on Costagenics’ website using the Cenegenics Mark without Plaintiff’s
17   authorization or consent. (Id. ¶ 58). Plaintiff alleges that Costagenics uses the Cenegenics
18   Mark without an “®” or “any other indicia of Cenegenics’ federally-protected trademark
19   registration” in “clickable links,” page content, and source code that falsely suggest that
20   Costagenics is associated with Cenegenics. (Id. ¶ 47).
21         Plaintiff attaches exhibits to the Declaration of attorney Meghan C. Murphey
22   showing screenshots of Costagenics’ website “as it existed prior to the filing of this
23   litigation.” (Murphey Decl., ECF No. 12-3 ¶¶ 4-19). The screenshots show the following
24   uses of the Cenegenics Mark on the Costagenics website: 1) in source code for various
25   webpages; 2) in clickable “tags” for “Cenegenics Cost” listed after an article on “Bananas
26   and Human Growth Hormone” (Ex. 10 to Murphey Decl., ECF No. 12-13 at 3); 3) in
27   webpage addresses (see, e.g., Ex. 4 to Murphey Decl., ECF No. 12-7 at 2
28   (“http://www.legalhghusa.com/cenegenics-cost-san-diego-california-hgh/”); and 4) in

                                                  10
                                                                              20-cv-1209-WQH-WVG
 Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.272 Page 11 of 14



 1   webpage content (see, e.g., id. (webpage titled “Cenegenics Cost San Diego, California
 2   HGH” stating, “San Diego, California residents now have a lower priced option to what
 3   Cenegenics cost for an age management program. Costagenics . . . offers San Diego,
 4   California residents a quality age management program at a fraction of the monthly budget
 5   over what Cenegenics cost”)). Plaintiff alleges that Costagenics has acknowledged the
 6   existence of Costagenics and its Mark by repeatedly using the Cenegenics Mark on the
 7   Costagenics website, making disparaging comments and critiques about Costagenics’
 8   products and services, and choosing the confusingly similar name “Costagenics.” The
 9   Director of Marketing and Analytics for BestLife states in her Declaration that “the
10   program offered by Defendant in no meaningful way compares to the industry-leading
11   program Plaintiff has been offering for over two decades.” (Boboescu Decl., ECF No. 12-
12   2 ¶ 10).
13         Having considered the AMF factors and the exhibits attached to the Declaration of
14   Meghan C. Murphey, and taking the allegations in the Complaint as true, the Court
15   concludes that the filings in this action support an inference that “the defendant’s use of
16   the mark is likely to cause consumer confusion.” Rearden, 683 F.3d at 1202 (quoting
17   Network Automation, 638 F.3d at 1144). Plaintiff is entitled to default judgment on the first
18   through fourth claims for trademark infringement under the Lanham Act, trademark
19   infringement under California common law, unfair competition under the Lanham Act, and
20   unfair competition under the UCL.
21   V.    INJUNCTIVE RELIEF
22         Plaintiff requests a permanent injunction enjoining Costagenics and “its respective
23   officers, directors, employees, agents, attorneys, and all other persons or entities acting in
24   concert with Costagenics” from the following: 1) “displaying the ’227 Mark, or any
25   colorable imitation of the same, anywhere on Costagenics’ website or promotional
26   materials and/or using the ’227 Mark in the source code for such websites, except for use
27   in connection with lawful comparative advertising in a non-misleading manner;” 2)
28   “purchasing AdWords containing the Cenegenics Mark, so as to misdirect internet users

                                                   11
                                                                                20-cv-1209-WQH-WVG
 Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.273 Page 12 of 14



 1   searching the term ‘Cenegenics,’ except for use in connection with lawful comparative
 2   advertising in a non0misleading manner;” 3) “making and/or publishing false, misleading,
 3   or disparaging statements about Plaintiff and its products and services;” 4) “unfairly
 4   competing with Plaintiff by further acts of infringement and unauthorized use of the ’227
 5   Mark;” and 5) “falsely suggesting any affiliation or endorsement by Plaintiff of
 6   Costagenics’ products and services by further acts of infringement and unauthorized use of
 7   the ’227 Mark, pursuant to 15 U.S.C. § 1116 and Rule 65(d) of the Federal Rules of Civil
 8   Procedure.”1 Plaintiff contends that injunctive relief is appropriate because, absent
 9   injunctive relief, Costagenics’ infringement is likely to continue and will damage the value
10   of the Cenegenics marks, confuse customers, and harm Costagenics’ goodwill. Plaintiff
11   contends that an injunction is in the public interest of avoiding confusion caused by
12   trademark infringement.
13          According to well-established principles of equity, a plaintiff seeking a permanent
14   injunction must satisfy a four-factor test before a court may grant such relief. eBay Inc. v.
15   MercExchange, LLC, 547 U.S. 388, 391 (2006).
16          A plaintiff must demonstrate: (1) that it has suffered an irreparable injury; (2)
            that remedies available at law, such as monetary damages, are inadequate to
17
            compensate for that injury; (3) that, considering the balance of hardships
18          between the plaintiff and defendant, a remedy in equity is warranted; and (4)
            that the public interest would not be disserved by a permanent injunction.
19
20   Id.. “Injunctive relief is the remedy of choice for trademark and unfair competition cases,
21   since there is no adequate remedy at law for the injury caused by a defendant’s continuing
22   infringement.” Century 21 Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1180 (9th Cir.
23   1988).
24          In this case, the Court has determined that Plaintiff is entitled to default judgment on
25   its claims for trademark infringement and unfair competition Plaintiff has demonstrated a
26
27
     1
      The quoted language is taken from the Proposed Order submitted by Plaintiff with the Motion for Default
28   Judgment.

                                                       12
                                                                                        20-cv-1209-WQH-WVG
 Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.274 Page 13 of 14



 1   likelihood of success on the merits. “[A]ctual irreparable harm must be demonstrated to
 2   obtain a permanent injunction in a trademark infringement action.” Herb Reed Enters.,
 3   LLC v. Fla. Entm’t Mgmt., 736 F.3d 1239, 1249 (9th Cir. 2013) (citing Reno Air Racing
 4   Association, Inc. v. McCord, 452 F.3d 1126, 1137-38 (9th Cir. 2006)). The Director of
 5   Marketing and Analytics for BestLife states in her Declaration that Costagenics’ use of
 6   Plaintiff’s intellectual property is damaging to Plaintiff because it is “likely to confuse
 7   consumers” and because Costagenics makes statements on its website that are “deceptive
 8   and disparaging as to the quality and affordability of the industry-leading age management
 9   services provided by Plaintiff in the Cenegenics name.” (Boboescu Decl., ECF No. 12-2
10   ¶¶ 8, 10). Plaintiff fails to present evidence that it has suffered irreparable injury. See Herb
11   Reed Enters., 736 F.3d at 1250 (“Evidence of loss of control over business reputation and
12   damage to goodwill could constitute irreparable harm,” but “unsupported and conclusory
13   statements regarding harm” that the plaintiff believes it might suffer are insufficient; actual
14   evidence of likely irreparable harm is required). In addition, attorney Meghan C. Murphey
15   states in her Declaration that for the exhibits attached to her Declaration, since the filing of
16   this action “all references to Cenegenics have been removed or concealed from the
17   webpage[s] and the source code to the webpage[s].” (Murphey Decl., ECF No. 12-3 ¶¶ 4,
18   7, 8, 10, 13, 16-19). There is no evidence that there is continuing trademark infringement
19   that would cause irreparable harm. The Court concludes that Plaintiff is not entitled to the
20   requested permanent injunctive relief.
21 VI.     ATTORNEYS’ FEES AND COSTS
22         Plaintiff requests that the Court award attorneys’ fees and costs. The Lanham Act
23   allows a court to award reasonable attorneys’ fees to the prevailing party in “exceptional
24   cases.” See 15 U.S.C. § 1117(a); Gracie v. Gracie, 217 F.3d 1060, 1068 (9th Cir. 2000).
25   “[A] trademark case is exceptional for the purposes of an award of attorneys’ fees when
26   the infringement is malicious, fraudulent, deliberate, or willful.” Lindy Pen Co. v. BIC Pen
27   Corp., 982 F.2d 1400, 1409 (9th Cir. 1993); see also Taylor Made Golf Co. v. Carsten
28   Sports, Ltd., 175 F.R.D. 658, 663 (S.D. Cal. 1997) (“[A] case may be considered

                                                    13
                                                                                 20-cv-1209-WQH-WVG
 Case 3:20-cv-01209-WQH-WVG Document 13 Filed 03/26/21 PageID.275 Page 14 of 14



 1   ‘exceptional’ where the defendant disregards the proceedings and does not appear.”). The
 2   Lanham Act further entitles a prevailing party to an award of costs. See 15 U.S.C. § 1117(a)
 3   (“When a violation of any right of the registrant of a mark registered in the Patent and
 4   Trademark Office [or] a violation under section 1125(a) or (d) . . . shall have been
 5   established in any civil action arising under this chapter, the plaintiff shall be entitled . . .
 6   to recover (3) the costs of the action.”).
 7          Defendant Costagenics has failed to appear in this action. The Court has determined
 8   that the possibility that Costagenics’s default was due to excusable neglect is low.
 9   Plaintiff’s allegations in the Complaint support an inference that Costagenics’ infringement
10   was willful, including repeated references to “Cenegenics” on Costagenics’ website, and
11   by choosing the confusingly similar name “Costagenics.” See Rio Props. v. Rio Int’l
12   Interlink, 284 F.3d 1007, 1023 (9th Cir. 2002) (holding that the district court properly
13   awarded attorneys’ fees and costs under the Lanham Act on default judgment, taking
14   plaintiff’s allegations as true). The Court concludes that Plaintiff is entitled to reasonable
15   attorneys’ fees and costs.
16 VII.     CONCLUSION
17          IT IS HEREBY ORDERED that the Motion to Substitute BestLife Holdings, Inc. as
18   Plaintiff in this Action (ECF No. 11) is granted. BestLife Holdings, Inc., is substituted as
19   Plaintiff in this action.
20          IT IS FURTHER ORDERED that within twenty-one (21) days of the date of this
21   Order, Plaintiff may file any motion for attorneys’ fees. The Motion for Default Judgment
22   (ECF No. 12) shall be held in abeyance. After the twenty-one-day period, the Court will
23   rule on the Motion for Default Judgment.
24    Dated: March 25, 2021
25
26
27
28

                                                    14
                                                                                  20-cv-1209-WQH-WVG
